Citation Nr: 0726384	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-42 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include tinnitus, dizziness, confusion, and 
headaches. 

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and August 2006 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Medical evidence of record fails to show that the veteran has 
been currently diagnosed with residuals of a head injury, to 
include tinnitus, dizziness, confusion, and headaches.


CONCLUSION OF LAW

Residuals of a head injury, to include tinnitus, dizziness, 
confusion, and headaches 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).   
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2003, January 2004, December 
2004, and March 2005.  Collectively, these letters informed 
the veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  The Board finds that any 
defect concerning the timing of the notice requirement was 
harmless error.  

Service medical records pertinent to the veteran are largely 
unavailable.  The National Personnel Records Center (NPRC) 
has reported that these records may have been destroyed in 
accidental fire that occurred at the NPRC in St. Louis, 
Missouri, in 1973.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Further, the Board notes that records from the VA Medical 
Center in North Chicago are not of record.  The RO requested 
these records, but none were found.  As such, additional 
attempts to secure these records would be futile.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains a February 1957 
separation report, service medical record pertinent to 
treatment received from December 1955 to November 1956, lay 
statement, a hearing transcript, and post-service medical 
records from the VA Medical Center in Tampa, Florida.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's 
claims being decided herein following the provision of the 
required notice and the completion of all indicated 
development of the record. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In March 2006 and January 2007, the RO advised the veteran as 
to how disability ratings and effective dates are assigned, 
as required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error). 


II.  Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  

Residuals of a head injury

The veteran contends that while on active duty in Germany, he 
hit his head after falling from a tree.  He states that he 
was unaware of what had occurred between the time he landed 
and the time he received treatment; and he was unable to 
state where he received treatment for the injury.  The 
residuals of his claimed head injury include tinnitus, 
dizziness, confusion, and headaches.  

On review, the Board finds that the veteran's service 
connection claim must be denied, as there no evidence showing 
that he currently has been diagnosed with residuals of a head 
injury, to include tinnitus, dizziness, confusion, and 
headaches.  VA and private medical evidence of record is 
silent for a disability of the head, or residuals of any head 
injury, to include tinnitus, dizziness, confusion, and 
headaches.  See Brammer, supra.  

Given that the bulk of the service medical records are 
unavailable, the Board notes that the analysis of the 
veteran's claim has been undertaken with the heightened 
obligation in mind.  See O'Hare, supra.  The Board has 
reviewed the available service medical records and they are 
negative for any treatment, complaints, or diagnoses related 
to head trauma, or the aforementioned residual injuries.  

Although the veteran is competent to testify as to his head-
related symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Since there is no evidence reflecting that the veteran has 
been diagnosed with residuals of a head injury, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim is denied.


ORDER

Service connection for residuals of a head injury, to include 
tinnitus, dizziness, confusion, and headaches is denied. 


REMAND

In August 2006, the veteran sought to reopen a service 
connection claim for PTSD, last denied in August 1999 on the 
basis that there was no evidence of a PTSD diagnosis, and no 
credible evidence that a stressor occurred.   

The VCAA requires VA to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record does not contain a VCAA letter pertinent to the 
veteran's new and material evidence claim for PTSD.  As such, 
the veteran must be provided notice that satisfies the 
requirements set forth in Kent, supra.

Following his personal hearing, the veteran submitted 
additional records reflecting treatment at the VA Medical 
Center (VAMC) in Tampa dated up to February 2007.  These 
include the report of a September 2006 VA psychiatric 
examination.  It was noted that the veteran would continue 
the assessment on October 11, 2006, as there was insufficient 
time to complete a full PTSD diagnostic interview during the 
session.   However, the record does not reflect that a follow 
up examination was ever conducted.  It is unclear whether the 
remainder of the testing ever occurred; and no psychiatric 
diagnoses were subsequently rendered.  Given that the VA 
medical evidence now of record appears incomplete, a remand 
is necessary in order to locate the VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen a service connection claim for 
PTSD; (2) notifies the veteran what 
elements required to establish service 
connection that were found insufficient 
in the previous denial; and (3) notifies 
the veteran of what specific evidence 
would be required to substantiate the 
elements needed to grant his service 
connection claim.  The notification 
letter should also provide the current 
definition of "new" and "material" 
evidence, and advise the veteran of the 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim for 
PTSD.

2.  Obtain copies of the October 11, 2006 
VA psychiatric evaluation report (follow-
up subsequent to the September 25, 2006 
evaluation) and any other reports of 
psychiatric treatment of the veteran 
dated from 2006 to present.  If the 
October 2006 examination report is not 
available, it should be so noted in the 
record.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the new and material 
evidence claim for PTSD.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


